Exhibit 10.20

STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT is entered into as of this 16th day of March, 2007,
by OMNIVISION TECHNOLOGIES, INC., a Delaware corporation (“Pledgor”), as
pledgor, in favor of CITIBANK N.A., a national banking association (“Secured
Party”), as secured party.

WHEREAS, Pledgor has entered into that certain Loan and Security Agreement,
dated as of the date hereof (as amended, supplemented or modified from time to
time, the “Loan Agreement”), pursuant to which Pledgor agreed to borrow from
Secured Party, and Secured Party has agreed to lend to Pledgor (the “Loan”),
certain amounts all in accordance with and subject to the terms and conditions
set forth in the Loan Agreement, and all other Loan Documents (as defined in the
Loan Agreement).

WHEREAS, Pledgor owns the issued and outstanding shares of capital stock and
other equity securities and ownership interests of OmniVision International
Holdings Ltd. (“Holdings”);

WHEREAS, as a condition precedent to the obligation of Secured Party to execute
and deliver and perform under the Loan Agreement and the other Loan Documents,
Pledgor is required, and has agreed, to enter into and deliver this Agreement
and to pledge to Secured Party, and grant a security interest in, the Pledged
Collateral (as hereinafter defined) as security for Pledgor’s obligations under
the Loan Agreement; and

WHEREAS, Secured Party is willing to execute, deliver and perform under the Loan
Agreement and the other Loan Documents only upon the condition that Pledgor
executes and delivers to Secured Party this Agreement and agrees to perform and
to comply with its obligations under this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Secured Party to enter into the
Loan Agreement and the other Loan Documents, the parties hereto, intending to be
legally bound hereby, do agree as follows:

1.        DEFINITIONS AND REFERENCES

1.1.     Defined Terms

As used in this Agreement, the following terms shall have the meanings specified
in this Section 1.1:

“Agreement” shall be defined to mean this Stock Pledge Agreement as amended,
supplemented or modified from time to time.

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default hereunder or under any Loan Document.

“Event of Default” shall mean the occurrence of any of the events set forth in
Article VI.

“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect on (i) the business, assets, condition (financial or otherwise) or
results of operations of Pledgor of any of the obligations secured by the Deed
of Trust or this Agreement or hereby, (ii) the ability of Pledgor to perform its
obligations under this Agreement (including, without limitation, repayment of
the Loans and all amounts secured by the Deed of Trust or this Agreement as they
come due), or (iii) the validity or


--------------------------------------------------------------------------------


enforceability of this Agreement or any other agreement or document entered into
by any party in connection herewith, or the rights or remedies of Lender
hereunder or thereunder.

“Obligations” means all present and future obligations, indebtedness and
liabilities of Pledgor under any Loan Documents to Secured Party at any time and
from time to time of every kind, nature and description, direct or indirect,
secured or unsecured, joint and several, absolute or contingent, due or to
become due, matured or unmatured, now existing or hereafter arising, contractual
or tortious, liquidated or unliquidated, under any of the Loan Documents or
otherwise relating to the Loan, including, without limitation, all applicable
fees, charges and expenses and/or all amounts paid or advanced by Secured Party
on behalf of or for the benefit of Pledgor for any reason at any time, including
in each case obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any debtor
relief law by or against any such Person.

“Pledged Collateral” shall mean, collectively and each individually, sixty-five
percent (65%) of the issued and outstanding shares of capital stock of Holdings
owned or held of record or beneficially by Pledgor on the date hereof in the
amounts set forth on and as listed on Schedule 1.1 (and the certificates, copies
of which are attached hereto, representing such shares.

1.2.     General Terms

All capitalized terms in this Agreement and not defined herein shall have the
defined meanings provided in the Loan Agreement. Unless otherwise specified, as
used in this Agreement or in any certificate, report, instrument or other
document made or delivered pursuant to this Agreement, all accounting terms not
defined in this Agreement or in the Loan Agreement shall have the meanings given
to such terms in and shall be interpreted in accordance with GAAP.

2.        PLEDGE OF COLLATERAL

(a)       As security for the due and punctual payment and performance by
Pledgor of all the Obligations, including, without limitation, all of Pledgor’s
obligations to Secured Party under the Loan Agreement, this Agreement and the
other Loan Documents (collectively, the “Secured Obligations”), Pledgor hereby
(i) pledges and assigns to Secured Party all of the Pledged Collateral and all
of its right, title and interest in and to the Pledged Collateral, and (ii)
grants to Secured Party a continuing first priority security interest in and
Lien upon the Pledged Collateral.

(b)       Simultaneously with the execution of this Agreement, Pledgor shall
deliver to Secured Party all certificates representing the Pledged Collateral
described in clause (i) of the definition of Pledged Collateral, and will
deliver to Secured Party all certificates representing the Pledged Collateral
described in clauses (ii) and (iii) of the definition of Pledged Collateral
within ten (10) Business Days after Pledgor’s acquisition of such shares or
other equity securities or ownership interests or other items. Each such
certificate shall be registered in the name of Pledgor, duly endorsed in blank
or accompanied by a stock power duly executed by Pledgor in blank, in form and
substance satisfactory to Secured Party, with any and all documentary tax stamps
and other documents necessary to cause Secured Party to have a good, valid and
perfected continuing first priority pledge of, Lien on and security interest in
the Pledged Collateral, free and clear of any mortgage, pledge, Lien, security
interest, hypothecation, assignment, charge, right, encumbrance or transfer or
other restriction (individually, “Encumbrance” and collectively,
“Encumbrances”), including, without limitation, any necessary notations in the
corporate or other records books of Pledgor or the entity in which such shares,
equity securities or ownership interests evidence an ownership stake. At any
time following the occurrence and continuation of an Event of Default, any or
all of the Pledged Collateral, at the option of Secured Party exercised in
accordance with Section 3 hereof, may be registered in the name of Secured Party
or of its nominee, and Pledgor hereby covenants that, upon demand therefor by
Secured Party, Pledgor shall or shall cause the entity in which such shares,
equity securities or ownership interests evidence an ownership stake to effect
such registration. Pledgor acknowledges that Secured Party will engage counsel,
at Pledgor’s sole cost and expense, in the

2


--------------------------------------------------------------------------------


Cayman Islands to review this Agreement. Without limitation, Pledgor shall take
such actions and execute such documents as recommended by such counsel to better
evidence or perfect the security interests created by this Agreement.

(c)       Secured Party hereby confirms receipt of the certificates representing
the Pledged Collateral described in clause (i) of the definition of Pledged
Collateral and agrees to hold the Pledged Collateral in accordance with the
terms of this Agreement.

(d)       In addition to and notwithstanding any other provision of this
Agreement, Secured Party, in its sole discretion, shall have the right, at any
time that Pledgor fails to do so, without prior notice to Pledgor, to: (i)
obtain insurance covering any of the Pledged Collateral to the extent required
under the Loan Agreement, if any, (ii) pay for the performance of any of the
Pledgor’s obligations hereunder; (iii) discharge taxes, liens, security
interests, or other encumbrances at any time levied or placed on any of the
Pledged Collateral in violation of this Agreement unless Pledgor is in good
faith with due diligence by appropriate proceedings contesting those items; and
(iv) pay for the maintenance and preservation of any of the Pledged Collateral
to the extent reasonably necessary. Such expenses and advances shall be added to
the Secured Obligations until reimbursed to Secured Party and shall be secured
by the Pledged Collateral. Any such payments and advances by Secured Party shall
not be construed as a waiver by Secured Party of an Event of Default or any
other rights, remedies or powers of Secured Party hereunder or otherwise.

(e)       Within five (5) Business Days of any request by Secured Party,
Pledgor, at its own cost and expense, will duly execute and deliver to Secured
Party such financing statements, continuation statements, assignments,
certificates and/or such other agreements, assignments, instructions or
documents as Secured Party may request relating to the Pledged Collateral or
otherwise to enable Secured Party to create, maintain and perfect or from time
to time renew the security interests granted hereby or to create, maintain and
perfect a security interest in any additional Pledged Collateral hereafter
acquired by Pledgor or in any and all additions to and/or replacements, products
and proceeds of any of the foregoing, all in form and substance satisfactory to
Secured Party. Pledgor will pay all reasonable costs associated therewith,
including without limitation, the cost of filing any of the foregoing in all
public offices or other locations wherever Secured Party deems filing to be
necessary or desirable. Pledgor irrevocably grants Secured Party the right, at
Secured Party’s option, to file any or all of the foregoing pursuant to the UCC
and otherwise, and Pledgor irrevocably appoints Secured Party as Pledgor’s
attorney in fact to execute any of the foregoing in Pledgor’s name and to
perform all other acts that Secured Party deems appropriate to perfect and
continue the security interests conferred by this Agreement or otherwise to
effect fully the purposes, terms and conditions of this Agreement, the Loan
Agreement and the other Loan Documents.

(f)        No injury to, or loss or destruction of, the Pledged Collateral or
any Material Adverse Effect or Material Adverse Change shall relieve Pledgor of
any of the Secured Obligations.

3.        VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS

So long as no Event of Default shall have occurred and be continuing or would
result from or be caused by any of the following:

(a)       Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers relating or pertaining to the Pledged Collateral or
any part thereof, subject to the terms hereof;

(b)       [Omitted]

(c)       Secured Party shall execute and deliver (or cause to be executed and
delivered) to Pledgor all such proxies, powers of attorney, dividend orders and
other instruments as Pledgor may

3


--------------------------------------------------------------------------------


request for the purpose of enabling Pledgor to exercise the voting and/or
consensual rights and powers that Pledgor is entitled to exercise pursuant to
Section 3(a); and

(d)       Upon the occurrence and continuation of an Event of Default, all
rights of Pledgor to exercise the voting and/or consensual rights and powers
that Pledgor is entitled to exercise pursuant to Section 3(a) shall cease
immediately without any notice to Pledgor or action by or on behalf of Secured
Party or any other Person, and all such rights thereupon shall become vested in
Secured Party automatically without any action by any Person, and Secured Party
shall have the sole and exclusive right and authority to exercise such voting
and/or consensual rights and powers and/or to receive and retain such dividends.
In such case, Pledgor shall execute and deliver such proxies, powers of
attorney, dividend orders and other instruments and documents as Secured Party
may request or as may be otherwise required or desirable to enable Secured Party
to exercise such rights and receive such dividends. In addition, Secured Party
is hereby appointed the attorney-in-fact of Pledgor, with full power of
substitution, which appointment as attorney-in-fact is irrevocable and coupled
with an interest, to take all such actions after the occurrence and continuation
of an Event of Default, whether in the name of Secured Party or Pledgor, as
Secured Party may consider necessary or desirable for the purpose of exercising
such rights and receiving such dividends. Any and all money and other property
paid over to or received by Secured Party pursuant to the provisions of this
Section 3(d) shall be retained by Secured Party as part of the Pledged
Collateral and shall be applied in accordance with the provisions hereof.

4.        REMEDIES ON DEFAULT

(a)       Notwithstanding and without limiting any other provision of this
Agreement or any of the Loan Documents, if at any time an Event of Default shall
have occurred and be continuing, then, in addition to having the right to
exercise any right or remedy of a secured party upon default under the UCC or
applicable law or at equity, Secured Party may, to the extent permitted by law,
without being required to give any notice to Pledgor or to take or do any action
(except as provided below):

(i)        apply any cash held by it hereunder in the manner provided in Section
4(l); and

(ii)       if there shall be no such cash or if the cash so applied shall be
insufficient to pay in full the items specified in Section 4(l)(i) and 4(l)(ii),
collect, receive, appropriate and realize upon the Pledged Collateral or any
part thereof, and/or sell, assign, transfer, contract to sell or otherwise
dispose of and deliver the Pledged Collateral or any part thereof, in its
entirety or in portions, at public or private sale or at any broker’s board, on
any securities exchange or at any of Secured Party’s places of business or
elsewhere, for cash, upon credit or for future delivery, and at such price or
prices as Secured Party may deem best, and Secured Party may (except as
otherwise provided by law) be the purchaser of any or all of the Pledged
Collateral so sold and thereafter may hold the same, absolutely, free from any
right or claim of whatsoever kind.

(b)       In the event of a sale as aforesaid, Secured Party may, at any such
sale, restrict the number of prospective bidders or purchasers and/or further
restrict such prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing for their own account, for investment and not
with a view to the distribution or resale of the Pledged Collateral, and may
otherwise require that such sale be conducted subject to restrictions as to such
other matters as Secured Party may deem necessary in order that such sale may be
effected in such manner as to comply with all applicable state and federal
securities and other laws. Upon any such sale, Secured Party shall have the
right to deliver, assign and transfer the Pledged Collateral so sold to the
purchaser thereof.

(c)       Pledgor hereby acknowledges that, notwithstanding that a higher price
might be obtained for the Pledged Collateral at a public sale than at a private
sale or sales, the making of a public sale of the Pledged Collateral may be
subject to registration requirements under applicable securities laws and other
legal restrictions, compliance with which would make a public sale of the
Pledged Collateral impractical. Accordingly, Pledgor hereby agrees that private
sales made by Secured Party in

4


--------------------------------------------------------------------------------


good faith in accordance with the provisions of this Article 4 may be at prices
and on other terms less favorable to the seller than if the Pledged Collateral
were sold at a public sale, and that Secured Party shall not have any obligation
to take any steps in order to permit the Pledged Collateral to be sold at a
public sale.

(d)       Intentionally omitted.

(e)       Each purchaser at any such sale shall hold the property sold,
absolutely free from any claim or right whatsoever, including any equity or
right of redemption of Pledgor, and Pledgor hereby specifically waives all
rights of redemption, stay or appraisal and other rights that Pledgor has or may
have under any law, regulation or statute now existing or hereafter adopted or
otherwise. Secured Party shall give Pledgor not less than ten (10) calendar
days’ written notice of its intention to make any such public or private sale.
Such notice, in case of a public sale, shall state the time and place fixed for
such sale, and, in case of a sale at broker’s board, on a securities exchange,
at one or more of Secured Party’s places of business or elsewhere, shall state
the board, exchange or other location at which such sale is to be made and the
day on which the Pledged Collateral, or that portion thereof so being sold, will
first be offered for sale at such location. Such notice, in case of a private
sale, shall state only the date on or after which such sale may be made. Any
such notice given as aforesaid shall be deemed to be reasonable notification.

(f)        Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Party may fix in
the notice of such sale. At any sale the Pledged Collateral may be sold in one
lot as an entirety or in parts, as Secured Party may determine. Secured Party
shall not be obligated to make any sale pursuant to any such notice. Secured
Party may, without notice or publication, adjourn any sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned. In case of any sale of all or any part of the Pledged
Collateral on credit or for future delivery, the Pledged Collateral so sold may
be retained by Secured Party until the selling price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case of the failure
of such purchaser to take up and pay for the Pledged Collateral so sold and, in
case of any such failure, such Pledged Collateral may again be sold upon like
notice.

(g)       Secured Party, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose its Lien or security interest arising from this Agreement and sell the
Pledged Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction.

(h)       Notwithstanding and without limiting any other provision of this
Agreement or any of the Loan Documents, upon the occurrence and continuation of
an Event of Default, Secured Party or its nominee shall have the right, without
notice to or the consent of Pledgor, to exercise any and all rights of
conversion, exchange or subscription and any other rights, privileges or options
pertaining to any of the Pledged Collateral as if it were the absolute owner
thereof, including, without limitation, the right to transfer, sell, dispose of
or exchange, at its discretion, any or all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
Pledgor or subsidiary of Pledgor or such other Person.

(i)        On any sale of any part of the Pledged Collateral, Secured Party is
hereby authorized to comply with any limitation or restriction in connection
with such sale that may be necessary in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser(s)
by any Governmental Authority or officer or court.

(j)        Pledgor hereby acknowledges, understands and agrees that Secured
Party (i) may exercise its rights under the Loan Documents, whether or not they
provide security for any of the Secured Obligations, without exercising its
rights hereunder or affecting the security provided hereunder, and (ii) may
proceed against all or any portion of the Pledged Collateral and all other
collateral securing

5


--------------------------------------------------------------------------------


any of the Secured Obligations in such order and at such time as determined by
Secured Party in its sole discretion. Pledgor hereby expressly waives any rights
under the doctrine of marshalling of assets.

(k)       Pledgor hereby acknowledges, understands and agrees that compliance
with the foregoing procedures shall satisfy any applicable requirements that
such sale or disposition be made in a commercially reasonable manner.

(l)        The proceeds of any collection, recovery, receipt, appropriation,
realization, transfer, exchange, disposition or sale as aforesaid shall be
applied by Secured Party in the following order:

(i)        First, to the payment of all costs and expenses of every kind
incurred by Secured Party in connection therewith or incidental to the care,
safekeeping or otherwise of any of the Pledged Collateral, and to the payment of
all sums which Secured Party may be required or may elect to pay, if any, for
taxes, assessments, insurance and other charges upon the Pledged Collateral or
any part thereof, and all other payments that Secured Party may be required or
authorized to make under any provision of this Agreement including, without
limitation, in-house documentation and diligence fees, search, audit, recording,
and filing fees and expenses and reasonable attorneys’ fees and expenses;

(ii)       Second, to the payment of any other amounts due under the Secured
Obligations (to be applied in accordance with the Loan Agreement);

(iii)      Third, to the satisfaction of indebtedness secured by any subordinate
security interest of record in the Pledged Collateral if written notification of
demand therefor is received before distribution of the proceeds is completed;
provided that the holder of a subordinate security interest shall furnish
reasonable proof of its interest to Secured Party, and unless it does so,
Secured Party need not address its claims; and

(iv)      Finally, to the payment to Pledgor of any surplus then remaining from
such proceeds, unless otherwise required by law or directed by a court of
competent jurisdiction; provided that Pledgor shall be liable for any deficiency
if such proceeds are insufficient to satisfy all of the Secured Obligations.

5.        REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

(a)       Pledgor represents and warrants to Secured Party as of the date hereof
(which representations and warranties shall survive the execution and delivery
of this Agreement) as follows:

(i)        Pledgor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full power, right and
authority to (A) own the Pledged Collateral, (B) execute, deliver and perform
this Agreement, (C) pledge the Pledged Collateral, and (D) grant the security
interests and Liens in the Pledged Collateral pursuant to this Agreement and
otherwise consummate the transactions contemplated under the other Loan
Documents to which it is a party;

(ii)       the execution, delivery and performance by Pledgor of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary actions on the part of Pledgor (none of
which actions have been modified or rescinded, and all of which actions are in
full force and effect), and this Agreement has been duly executed and delivered
by Pledgor and constitutes the legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms, subject to the effect
of any applicable bankruptcy, moratorium, insolvency, reorganization or other
similar law affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity);

6


--------------------------------------------------------------------------------


(iii)      Pledgor is with respect to the Pledged Collateral described in the
definition of Pledged Collateral, the direct record and beneficial owner of each
share, security and other interest that comprises the Pledged Collateral, and
Pledgor has and will have good, valid and marketable title thereto, free and
clear of all Encumbrances other than the security interests created by this
Agreement; and Holdings is the direct record and beneficial owner of each share,
security and other interest that comprises ownership interests in “OmniVision
Hong Kong” (as defined herein) (other than one share owned by Xiao-Ying Hong and
one share owned by Xinping He (both of which shares are held in trust for
Pledgor)) and Holdings has and will have good, valid and marketable title
thereto, free and clear of all Encumbrances;

(iv)      all of the Pledged Collateral has been, or, with respect to the
Pledged Collateral described in the definition of Pledged Collateral not later
than the time of delivery of certificates therefor will be, duly and validly
issued, fully paid and nonassessable;

(v)       the Pledged Collateral described in the definition of Pledged
Collateral constitutes 65% of the issued and outstanding capital stock of
Holdings (calculated on a fully diluted, as converted basis);

(vi)      the Pledged Collateral is and will be duly and validly pledged to
Secured Party in accordance with law, and Secured Party has a good, valid and
perfected first priority Lien on and security interest in the Pledged Collateral
and the proceeds thereof subject to no Encumbrances in favor of any other
Person;

(vii)     the execution, delivery and performance by Pledgor of this Agreement
and the. consummation of the transactions and the creation and granting of the
security interests and Liens contemplated thereby do not and will not (A)
conflict with or violate the certificate of incorporation, by-laws, limited
liability agreement or similar documents of Pledgor or of any entity whose
securities constitute part of the Pledged Collateral or any agreement by and
between Pledgor or any such entity and its respective shareholders or equity
owners or among any such shareholders or equity owners; (B) conflict with,
result in a breach of, constitute a default of or an event of default under, or
any event, fact, condition or circumstance which, with notice or passage of time
or both, would constitute or result in a conflict, breach, default or event of
default under, require any consent not obtained under, or result in or require
the acceleration of any indebtedness pursuant to, any agreement, indenture or
other instrument to which Pledgor or any entity whose securities constitute part
of the Pledged Collateral is a party or by which Pledgor or any entity whose
securities constitute part of the Pledged Collateral or any of its or their
respective properties or assets are bound or subject, the effect of which could
reasonably be expected to have or result in a Material Adverse Effect; (C)
conflict with or violate any provision of any applicable law, statute, rule,
regulation, ordinance, license or tariff or any judgment, decree or order of any
court or other Governmental Authority binding on or applicable to Pledgor or any
entity whose securities constitute part of the Pledged Collateral or any of its
or their respective properties or assets or any of the Pledged Collateral, or
(D) result in the creation or imposition of any Lien of any nature whatsoever
upon any of the properties or assets of Pledgor or any entity whose securities
constitute part of the Pledged Collateral except those contemplated hereunder;

(viii)    no approval, consent or authorization of, filing, registration or
qualification with, or other action by, Pledgor or any entity whose securities
constitute part of the Pledged Collateral, any Governmental Authority or any
other Person is or will be necessary to permit the valid execution, delivery or
performance of this Agreement by Pledgor or consummation of the transactions or
creation or granting of the Liens and security interests contemplated hereby;

(ix)       there is no action, claim, suit, proceeding or investigation pending
or, to the knowledge of Pledgor, currently threatened against or affecting the
Pledged Collateral, or Pledgor or any entity whose securities constitute part of
the Pledged Collateral, or this Agreement or the transactions contemplated
hereby, before or by any court, arbitrator or Governmental Authority (a) that
questions or could prevent the validity of this Agreement or the right or
ability of Pledgor to enter into this Agreement or to consummate the
transactions or create or grant the Liens and security interests contemplated
hereby,

7


--------------------------------------------------------------------------------


(b) that could reasonably be expected to have or result in, either individually
or in the aggregate, any Material Adverse Change or Material Adverse Effect, or
(c) that could reasonably be expected to result in any change in the current
equity ownership of Pledgor or any entity whose securities constitute part of
the Pledged Collateral or otherwise in a Change of Control, nor is Pledgor aware
that there is any basis for any of the foregoing;

(x)        neither Pledgor nor any entity whose securities constitute part of
the Pledged Collateral is (A) a party or subject to any judgment, order or
decree or any agreement, document or instrument or subject to any restriction,
any of which do or would materially adversely affect or prevent Pledgor’s
ability to execute or deliver, or perform under, consummate the transactions
contemplated by or to observe the covenants and agreements contained in, this
Agreement; (B) to Pledgor’s knowledge, in default or breach of the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which Pledgor or such entity is a party
or by which any of its or their properties or assets are bound or subject, which
default or breach, if not remedied within any applicable grace or cure period
could reasonably be expected to have or result in a Material Adverse Effect, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing which, if not remedied
within any applicable grace or cure period could reasonably be expected to have
or result in a Material Adverse Effect; or (C) a party or subject to any
agreement (oral or written), document or instrument with respect to, or
obligation to pay any, service or management fee with respect to the ownership,
operation, leasing or performance of any of its business or any facility, nor is
there any manager with respect to any such facility.

(xi)       [omitted];

(xii)      the obligations of Pledgor under this Agreement are not subordinated
in any way to any other obligation of Pledgor or to the rights of any other
Person; and

(xiii)     Other than the capital stock, there are no equity securities or other
ownership interests in Holdings (nor will any be issued).

(b)       Until all Obligations have been performed and satisfied in full and
indefeasibly paid in full in cash and the Loan Agreement has been terminated,
Pledgor hereby covenants that:

(i)        Pledgor shall not sell, lease, transfer, pledge, assign or otherwise
dispose of any of the Pledged Collateral or any interest therein or any other
interest in Holdings, and Pledgor shall not create, incur, assume or suffer to
exist any Encumbrance upon, in, against or with respect to any of the Pledged
Collateral or any interest therein (except pursuant hereto) or any other
interest in Holdings nor shall Pledgor permit Holdings to sell, lease, transfer,
pledge, assign or otherwise dispose of any interest of Holdings in OmniVision
Technologies (Hong Kong) Company Limited (“OmniVision Hong Kong”) or any
interest therein, and Holdings shall not create, incur, assume or suffer to
exist any Encumbrance upon, in, against or with respect to any interest of
Holdings in OmniVision Hong Kong;

(ii)       Pledgor shall at all times retain complete control over Holdings and
Holdings shall retain complete control over OmniVision Hong Kong;

(iii)      Pledgor shall, and shall cause each entity whose securities
constitute part of the Pledged Collateral to: (A) preserve and maintain its
existence in good standing (except as permitted or required under the Loan
Agreement); (B) comply with all laws, rules, statutes, regulations, ordinances
and tariffs and orders of all applicable Governmental Authorities with respect
to or applicable to its business, assets or operations or to any of the Pledged
Collateral, except where the failure to comply could not reasonably be expected
to have or result in a Material Adverse Effect; and (C) promptly upon the
occurrence thereof and in any event within three (3) calendar days after Pledgor
or any Authorized Officer of Pledgor obtains knowledge thereof, give written
notice to Secured Party of (1) any action, suit, litigation, investigation,
arbitration, dispute resolution proceeding or proceeding of any kind

8


--------------------------------------------------------------------------------


pending, instituted or threatened against or affecting, involving or relating to
Pledgor, any such entity or the Pledged Collateral or any of their respective
properties or assets, whether or not the claim is covered by insurance, to the
extent the amount in controversy exceeds $10,000,000 (2) the filing, recording
or assessment of any federal, state, local or foreign tax lien against the
Pledged Collateral, Pledgor or any such entity, (3) the occurrence of any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (4) the occurrence or existence of any event, fact,
circumstance or condition which constitutes or results in, or would constitute
or result in with the giving of notice or passage of time or both, an Event of
Default, which notice shall specify the nature and status thereof, the period of
existence thereof and what action is proposed to be taken with respect thereto,
and (5) any other development, event, fact, circumstance, condition or action of
any nature against or affecting Pledgor or any such entity or otherwise, which
could reasonably be expected to have, lead to or result in a Material Adverse
Effect, a Default or an Event of Default, in each case describing the nature and
status thereof and the action Pledgor proposes to take with respect thereto, and
(6) any matter(s) materially affecting the value, enforceability or
collectability of any of the Pledged Collateral.

(iv)      Pledgor shall, and shall cause each entity whose securities constitute
part of the Pledged Collateral to, (a) perform in accordance with its terms
every contract, agreement or other arrangement (oral or written) to which it is
a party or by which it or any of the Pledged Collateral is bound, except where
the failure to perform could not reasonably be expected to have or result in a
Material Adverse Effect, (b) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of any applicable Governmental Authority with respect or
applicable to its business, assets or operations or to the Pledged Collateral,
except where the failure to comply could not reasonably be expected to have or
result in a Material Adverse Effect, (c) pay, discharge or otherwise satisfy at
or before maturity (subject where applicable to specified grace periods and, in
the case of the trade payable, to ordinary course payment practices) all of its
and/or their material obligations and liabilities of whatsoever nature, except
when the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and it shall have provided for such reserves as
Secured Party may deem proper and necessary in its sole discretion, (d) pay all
taxes, assessments, fees, governmental charges, claims for labor, supplies, rent
and all other obligations or liabilities of any kind of or imposed upon such
Person or upon the Pledged Collateral, except liabilities being contested in
good faith and against which adequate reserves have been established, except
where the failure to pay could not reasonably be expected to have or result in a
Material Adverse Effect, (e) obtain and deliver all required consents, approvals
and agreements from such third parties as Secured Party shall determine are
necessary or desirable in its good-faith discretion that are satisfactory to
Secured Party with respect to (I) this Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby, (II) claims against
Pledgor, any such entity or any of the Pledged Collateral, and/or (III) any
agreement (oral or written), consent, document or instrument to which any of
them is a party or by which any of their properties or assets are bound or
subject, (f) perform in accordance with its terms every contract, agreement or
other arrangement (oral or written) to which it is a party or by which it or any
of the Pledged Collateral is bound, and (g) furnish to Secured Party such
additional information as Secured Party may reasonably request from a credit or
security perspective or otherwise from time to time;

(v)       Pledgor shall, and shall cause each entity whose securities constitute
part of the Pledged Collateral to, keep true, complete and accurate books of
record with respect to the Pledged Collateral in accordance with commercially
reasonable business practices; and

(vi)      Pledgor shall not take or permit to be taken, or permit or cause any
entity whose securities constitute part of the Pledged Collateral to take or
permit to be taken, any action in connection with the Pledged Collateral or
otherwise which would impair the value of the Pledged Collateral or any portion
thereof or the value of the interests or rights of Pledgor or Secured Party
therein or with respect thereto, including, without limitation, any amendment to
or modification of the certificate of incorporation (or similar charter
documents) or bylaws (or similar documents) of Pledgor or such Person which
would result in or cause any of the foregoing.

9


--------------------------------------------------------------------------------


(vii)     Without Secured Party’s prior written consent, no distributions in
property, returns of capital, dividends and other distributions made on or in
respect of the Pledged Collateral shall occur, whether resulting from a
subdivision, combination or reclassification of the outstanding capital stock,
equity securities or other ownership interests of Pledgor, or received in
exchange for the Pledged Collateral or any part thereof or as a result of any
merger, consolidation, acquisition, transfer, sale or disposition of the Pledged
Collateral or other exchange of assets to which Pledgor may be a party or
otherwise.

6.        EVENTS OF DEFAULT

(a)       The occurrence of any one or more of the following shall constitute an
“Event of Default” under this Agreement:

(i)        Pledgor shall fail to perform, observe or comply with any covenant,
obligation or agreement set forth in this Agreement; provided that Pledgor shall
have the right to cure such breach within ten (10) days after discovery of such
breach (except that, if the breach is such that it cannot be remedied within
said ten (10) day period, and Pledgor promptly commences the remedy of such
breach within ten (10) days of the start of such ten (10) day period and
diligently pursues such remediation to completion, then such ten (10) day period
shall be extended to such period of time as may be reasonably necessary, but in
no event more than a total of thirty (30) days));

(ii)       any representation or warranty made or deemed made by Pledgor in this
Agreement shall not be true and correct in all material respects or shall have
been false or misleading in any material respect on the date when made or deemed
to have been made (except to the extent the representation or warranty is
already qualified by materiality or the phrase “Material Adverse Effect” or
“Material Adverse Change,” in which case it shall be true and correct in all
respects and shall not be false or misleading in any respect); provided that in
the event that Pledgor did not know, or have a reasonable basis to know, that
such representations or warranties were untrue, Pledgor shall have the right to
cure the condition causing such representations or warranties to be untrue with
ten (10) days after discovery of the inaccuracy of such representation or
warranty (except that, if the condition is such that it cannot be remedied
within said ten (10) day period, and Pledgor promptly commences the remedy of
such condition within ten (10) days of the start of such ten (10) day period and
diligently pursues such remediation to completion, then such ten (10) day period
shall be extended to such period of time as may be reasonably necessary, but in
no event more than a total of thirty (30) days));

(iii)      Holdings shall sell, lease, transfer, pledge, assign or otherwise
dispose of any of its ownership interest in OmniVision Technologies (Hong Kong)
Company Limited (the “Hong Kong Interest”), or shall create, incur, assume or
suffer to exist any Encumbrance upon, in, against or with respect to any of the
Hong Kong Interest, without the prior written consent of Secured Party;

(iv)      any Event of Default under any Loan Document shall occur and be
continuing past any cure period and shall not have been waived in writing; or

(v)       this Agreement shall cease to be in full force and effect or any Lien
or security interest created hereunder shall cease to constitute a valid
perfected first priority Lien and security interest on the Pledged Collateral.

(b)       Notwithstanding and without limiting or being limited by any other
provision of this Agreement or the Loan Documents, upon the occurrence and
continuation of any Event of Default, Secured Party may, by notice to Pledgor
take any actions permitted hereunder or under the Loan Documents.

10


--------------------------------------------------------------------------------


7.        MISCELLANEOUS PROVISIONS

7.1.     Expenses

Without limiting or being limited by any other provision of this Agreement or
the Loan Documents, Pledgor shall pay all costs and expenses incurred by Secured
Party or any of its Affiliates, including, without limitation, documentation and
diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses (including, without limitation, UCC and judgment and tax lien
searches and UCC filings and fees for post-Closing UCC and judgment and tax lien
searches), and reasonable attorneys’ fees and expenses, (a) in any effort to
enforce this Agreement, any other Loan Document and/or any related agreement,
document or instrument, or to effect collection hereunder or thereunder, (b) in
connection with entering into, negotiating, preparing, reviewing and executing
this Agreement and the other Loan Documents and all related agreements,
documents and instruments, (c) arising in any way out of administration of the
Obligations or the security interests or Liens created hereunder, (d) in
connection with instituting, maintaining, preserving and enforcing Secured
Party’s rights hereunder and enforcing and/or foreclosing on the security
interests and/or Liens in any of the Pledged Collateral, through judicial
process or otherwise, (e) in defending or prosecuting any actions, claims or
proceedings arising out of or relating to this Agreement and/or any related
agreement, document or instrument, (f) in seeking or receiving any advice with
respect to its rights and obligations under this Agreement, any of the other
Loan Documents and/or all related agreements, documents and instruments, and/or
(g) in connection with any modification, supplement, amendment, waiver or
extension of this Agreement, any other Loan Document or any related agreement,
document or instrument, and all of the same may be charged to Pledgor’s account
and shall be part of the Obligations. In addition and without limiting the
foregoing, Pledgor shall pay all taxes based upon or measured by Secured Party’s
income or revenues or any personal property tax), if any, in connection with the
issuance of any Note and the recording of the security documents and financing
statements therefore and pursuant to the Security Documents.

7.2.     Notices

Any notice or request under this Agreement shall be given to any party to this
Agreement at such party’s address set forth below, or at such other address as
such party may hereafter specify in a notice given in the manner required under
this Section 7.2:

Pledgor:

OmniVision Technologies, Inc.
1341 Orleans Drive
Sunnyvale, California 94089
Attention: General Counsel

Secured Party:

Citibank N.A.
201 West Lexington Drive,
6th Floor
Glendale, California 91203

Any notice or request hereunder shall be given only by, and shall be deemed to
have been received upon (each, a “Receipt”): (i) registered or certified mail,
return receipt requested, on the date on which such mail is received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

11


--------------------------------------------------------------------------------


7.3.     Delay

No course of action or dealing, renewal, release or extension of any provision
of this Agreement, or single or partial exercise of any such provision, or
delay, failure or omission on Secured Party’s part in enforcing any such
provision shall affect the liability of Pledgor or operate as a waiver of such
provision or affect the liability of Pledgor or preclude any other or further
exercise of such provision. No waiver by any party to any Loan Document of any
one or more defaults by any other party in the performance of any of the
provisions of any Loan Document shall operate or be construed as a waiver of any
future default, whether of a like or different nature, and each such waiver
shall be limited solely to the express terms and provisions of such waiver.
Notwithstanding any other provision of any Loan Document, by completing the
Closing under this Agreement, Secured Party does not waive any breach of any
representation or warranty of under any Loan Document, and all of Secured
Party’s claims and rights resulting from any such breach or misrepresentation
are specifically reserved.

7.4.     Release of Pledged Collateral

Promptly following full performance and satisfaction and indefeasible payment in
full in cash of the Secured Obligations and the termination of the Loan
Agreement, the security interests and Liens created hereby shall terminate and
Secured Party shall execute and deliver such documents, at Pledgor’s expense, as
are necessary to release Secured Party’s security interests and Liens in the
Pledged Collateral and shall return the Pledged Collateral to Pledgor at the
address of Pledgor set forth herein or at such other address as Pledgor may
direct in writing. Secured Party shall not be deemed to have made any
representation or warranty with respect to any Pledged Collateral so delivered,
except that such Pledged Collateral is free and clear, on the date of such
delivery, of any and all liens, charges and encumbrances arising from Secured
Party’s own acts.

7.5.     Successors and Assigns; Participations; New Secured Parties

This Agreement shall inure to the benefit of Secured Party, Transferees and all
future holders of any Note, the Obligations and/or any of the Pledged
Collateral, and each of their respective successors and assigns. This Agreement
shall be binding upon the Persons’ other than Secured Party that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer this Agreement or any of its rights or obligations
thereunder without the prior written consent of Secured Party. No rights are
intended to be created under this Agreement for the benefit of any third party
donee, creditor or incidental beneficiary of Pledgor. Nothing contained in any
Loan Document shall be construed as a delegation to Secured Party of any other
Person’s duty of performance. PLEDGOR ACKNOWLEDGES AND AGREES THAT SECURED PARTY
AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR
(II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY
PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS
AND/OR THE PLEDGED COLLATERAL TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE
OR PURCHASER, A “TRANSFEREE”). Each Transferee shall have all of the rights and
benefits with respect to the Secured Obligations and Pledged Collateral held by
it as fully as if the original holder thereof, and either Secured Party or any
Transferee may be designated as the sole agent to manage the transactions and
obligations contemplated therein; provided that, notwithstanding anything to the
contrary in any Loan Document, Pledgor shall not be obligated to pay under this
Agreement to any Transferee any sum in excess of the sum which Pledgor would
have been obligated to pay to Secured Party had such participation not been
effected. Notwithstanding any other provision of any Loan Document, Secured
Party may disclose to any Transferee all information, reports, financial
statements, certificates and documents obtained under any provision of any Loan
Document.

12


--------------------------------------------------------------------------------


7.6.     Severability; Captions; Counterparts; Facsimile Signatures

If any provision of this Agreement is adjudicated to be invalid under applicable
laws or regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Agreement which shall be given effect so far as possible. The captions in
this Agreement are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Agreement. The Agreement may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts. Each
party to this Agreement agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.

7.7.     Survival

It is the express intention and agreement of the parties hereto that all
obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Pledgor herein shall survive the execution, delivery and
termination of this Agreement until all Secured Obligations are performed in
full and indefeasibly paid in full in cash and the Loan Agreement is terminated.

7.8.     Governing Law; Jurisdiction; Service of Process; Venue

This Agreement and all acts and transactions hereunder and all rights and
obligations of Secured Party and Pledgor shall be governed by the internal laws
of the State of California, without regard to its conflicts of law principles.
As a material part of the consideration to Secured Party to enter into this
Agreement, Pledgor (a) agrees that all actions and proceedings relating directly
or indirectly to this Agreement shall, at Secured Party’s option, be litigated
in courts located within California, and that the exclusive venue therefor shall
be in the City and County of San Francisco, California; (b) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (c) waives any and all rights Pledgor may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

7.9.     Indemnity

Pledgor jointly and severally shall indemnify Secured Party, its affiliates and
its and their respective managers, members, officers, employees, affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, this Agreement,
whether or not such Indemnified Person is a party thereto, except to the extent
that any of the foregoing arises out of the gross negligence or willful
misconduct of such Indemnified Person. If any Indemnified Person uses in-house
counsel for any purpose for which Pledgor is responsible to pay or indemnify,
Pledgor expressly agrees that its indemnification obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by such Indemnified Person in its sole
discretion for the work performed. Secured Party agrees to give Pledgor
reasonable notice of any event of which Secured Party becomes aware for which
indemnification may be required under this Section 7.9, and Secured Party may
elect (but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to Pledgor’s consent, which consent shall
not be unreasonably withheld or delayed. Any Indemnified Person may, in its
reasonable discretion, take such actions as it deems necessary and appropriate
to

13


--------------------------------------------------------------------------------


investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Pledged Collateral. Notwithstanding the foregoing, if
any insurer agrees to undertake the defense of an event (an “Insured Event”),
Secured Party agrees not to exercise its right to select counsel to defend the
event if that would cause Pledgor’s insurer to deny coverage; provided, however,
that Secured Party reserves the right to retain counsel to represent any
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Secured Party obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Pledgor has paid to
Secured Party pursuant to the indemnity set forth in this Section 7.9, then
Secured Party shall promptly pay to Pledgor the amount of such recovery.

7.10.   Waiver of Notice; Waiver of Statute of Limitations; Defenses

Pledgor hereby waives demand, presentment, protest, notice of dishonor or
non-payment, as well as all defenses with respect to any and all instruments,
notice of acceptance hereof, notice of Loans or Advances made, credit extended,
collateral received or delivered, or any other action taken by Secured Party in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein. The pleading of any statute of
limitations as a defense to any demand against Pledgor hereunder and under the
Loan Documents is expressly waived by Pledgor. Pledgor hereby waives any and all
defenses and counterclaims it may have or could interpose in any action or
procedure brought by Secured Party to obtain an order of court recognizing the
assignment of or security interests and Liens of Secured Party in and to the
Pledged Collateral.

7.11.   Jury Waiver

TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE
DEALING OF THE PARTIES WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.

7.12.   Entire Agreement

This Agreement and the other Loan Documents to which Pledgor is a party
constitute the entire agreement between Pledgor and Secured Party with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Pledgor and Secured Party. No provision of this Agreement may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Secured Party and Pledgor. Each party
hereto acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

7.13.   No Duty of Secured Party

Secured Party shall have no responsibility for or obligation or duty with
respect to all or any part of the Pledged Collateral or any matter or proceeding
arising out of or relating thereto, including

14


--------------------------------------------------------------------------------


without limitation, any obligation or duty to collect any sums due in respect
thereof or to protect or preserve any rights pertaining thereto.

7.14.   [omitted].

7.15    Release of Secured Party

Notwithstanding any other provision of this Agreement or any other Loan
Document, Pledgor voluntarily, knowingly, unconditionally and irrevocably, with
specific and express intent, for and on behalf of itself and its Affiliates and
its and their respective heirs, managers, members, directors, officers,
employees, shareholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”) hereby does fully and completely release and forever
discharge the Indemnified Parties and any other Person, business or insurer
which may be responsible or liable for the acts or omissions of any of the
Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity or otherwise, whether matured or unmatured, vested or contingent, whether
or not resulting from acts or conduct of any or all of them, that the Releasing
Parties or any of them have against the Released Parties or any of them (whether
directly or indirectly) at any time and as of the date each advance of Loan
proceeds is made or requested hereunder or any other financial accommodation is
made or extended to Pledgor hereunder or under any Loan Document; provided,
however, that such release shall not apply to the extent liability arises due to
the gross negligence or willful misconduct of the Released Parties. Pledgor
acknowledges that the foregoing release is a material inducement to Secured
Party’s decision to extend to Pledgor the financial accommodations under the
Loan Documents and has been relied upon by Secured Party in agreeing to make the
Loans and in making each Advance thereunder.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pledgor hereto has duly executed this Stock Pledge Agreement
as of the date first written above.

OMNIVISION TECHNOLOGIES, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ JAMES HE

 

Name:

James He

 

Title:

COO

 

16


--------------------------------------------------------------------------------


Stock Pledge Agreement

Schedule 1.1

Name of Entity

 

Class or Series
of Securities

 

Number of
Securities

 

Certificate 
Representing
Such Securities

 

OmniVision International Holding Ltd.

 

Ordinary

 

65,000

 

1

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------


OMNIVISION INTERNATIONAL HOLDING LTD.

NUMBER

 

 

 

SHARES

 

 

INCORPORATED IN THE CAYMAN ISLANDS UNDER THE COMPANIES LAW

 

100,000

1

 

 

 

Ordinary

 

 

CAPITAL OF US$50,000 DIVIDED INTO 5,000,000 SHARES

 

 

 

 

OF A NOMINAL OR PAR VALUE OF US$0.01

 

 

 

This certifies that OmniVision Technologies, Inc. of 930 Thompson Place,
Sunnyvale, CA 94085, USA is the registered holder of one hundred thousand Shares
fully paid and non-assessable, subject to the Memorandum and the Articles of
Association of the Company, and transferable only on the books of the Company by
the holder hereof in person or by Attorney upon surrender of this certificate
properly endorsed.

Given under the Common Seal of the said Company

this 15th day of November, 2000

The Common Seal of the Company was

 

 

 

hereunto affixed in the presence of

 

 

 

 

 

 

 

CAYMAN

 

 

/s/ Shaw Hong

 

 

 

 

 

Director

 

ISLANDS

 

 

 


--------------------------------------------------------------------------------